Exhibit 10.18

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into on March 2,
2007, by and between World Wrestling Entertainment, Inc. (“WWE”), with offices
at 1241 East Main Street, Stamford, Connecticut 06902 (“Office”), and Frank G.
Serpe, an individual residing at 120 Sheffield Drive, Stratford, Connecticut
06614 (“Employee”), each individually referred to as a “party” and collectively
referred to as the “parties.” 

          NOW, THEREFORE, in consideration of the promises, covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

          1.          DUTIES/ACCOUNTABILITIES: Until March 14, 2008 or such
earlier date as his successor shall be appointed by WWE, the Employee shall be
Chief Financial Officer, with all duties, responsibilities and accountabilities
as would be normal and suitable for the Chief Financial Officer of a New York
Stock Exchange listed company.  Thereafter during the Term, as defined below,
Employee shall be a Senior Advisor performing those duties and accountabilities
as directed by WWE’s Chief Executive Officer and/or Chief Operating Officer (or
his/her designee) (“WWE Supervisor”) including, but not limited to the following
(“Duties”):

 

•

Negotiating and procuring agreements relating to facilities;

 

 

 

 

•

Working with the Finance Department regarding financial accounting issues;

 

 

 

 

•

Performing any other function or activity which the WWE Supervisor may decide is
necessary or desirable.

          Employee shall devote his full business time and attention to the
performance of his Duties and shall protect and promote the interests of WWE. 
Employee shall cooperate in any reasonable manner whatsoever with WWE in
connection with the performance of the Duties. Employee acknowledges and agrees
that there are inherent subtasks within the services set forth above that will
be performed as a part of the Duties.  Employee shall be provided an office
(“Office”) and an executive assistant at the Company’s headquarters but, after
March 14, 2008, may also work from your home to the extent consistent with the
performance of your Duties.

          2.          TERM:  Unless terminated earlier as set forth herein, the
term of this Agreement shall commence on the date hereof and end three (3) years
thereafter (“Term”).

          3.          COMPENSATION: Effective February 12, 2007, Employee’s
annual salary is Three Hundred Twenty-Five Thousand US Dollars ($325,000.00),
less deductions and taxes required by law, payable in accordance with the WWE’s
regular payroll practices, but no less frequently than monthly.  In addition,
the Company has granted you 15,000 restricted stock units (the “Promotion
Shares”) which shall vest in three equal annual installments with the first such
installment vesting on January 23, 2008.  Employee shall be entitled to
participate in the Company’s Management Incentive Plan in respect of (i) the
8-month period ended December 31, 2006 (at the same level of participation as
you were at on December 31, 2006); and (ii) calendar 2007 (at a level equivalent
to Executive Vice President); in each case if bonuses are paid to other
executives under such plan.  Thereafter, any such participation shall be at the
sole discretion of the Company’s management and Compensation Committee.




          4.          EXPENSES: WWE shall reimburse Employee for any reasonable
and necessary ordinary business expenses incurred in the performance of his
Duties hereunder, provided that any such reimbursement hereunder (i) shall be
subject to WWE’s policies regarding such reimbursement, now or hereafter adopted
by WWE; (ii) shall be allowed only upon receipt of adequate supporting
documentation therefore and (iii) shall not include normal commuting expenses
between home and Office.  All such expenses shall be reimbursed within thirty
(30) calendar days following submission to and approval by WWE of an invoice and
supporting documentation, no more frequently than on a monthly basis. 

          5.          BENEFITS:   Employee shall be eligible during the Term of
this Agreement for those benefits generally available to similarly situated
employees of WWE, including, without limitation, participation in WWE’s medical
plans for Employee and his spouse, as well as in WWE’s 401(k) Plan.  Employee
shall be eligible to participate in grants of equity-based compensation in 2007
and shall not participate thereafter, in either case unless decided otherwise by
the Compensation Committee.  Upon the expiration of the Term of this Agreement,
Employee shall have the right to elect continued coverage of medical and dental
insurance through C.O.B.R.A.

          6.          TERMINATION:

                       (a)           WWE shall have the right to terminate
Employee’s employment and this Agreement immediately for “Cause.”  For purposes
hereof, “Cause” shall mean if the Employee: (i) engages in fraud, deceit,
misappropriation, embezzlement, theft, unethical conduct, or other act of
material misconduct against WWE or any of its affiliates; (ii) willfully and
knowingly violates in any material fashion any rules or regulations of any
governmental or regulatory body; or (iii) is convicted, pleads or enters a plea
of nolo contendere to a felony.  If WWE terminates the Employee for Cause, the
Employee shall be paid any unpaid compensation as set forth in Paragraph 3 above
only through the date of termination. WWE shall have no further obligation
hereunder, financial or otherwise, from the date of termination and WWE shall
have all other rights and remedies available under this Agreement at law or in
equity.

                        (b)          In the event of the Employee’s resignation
from employment other than as a result of Disability (as defined below), the
Employee shall be paid his unpaid compensation as set forth in Section 3 above
through the date of resignation and will not be entitled to severance,
accelerated vesting of Equity, as defined below, or other benefits except as
provided in the last sentence of Section 5.  WWE shall have no further
obligation hereunder, financial or otherwise, from the date of resignation and
WWE shall have all other rights and remedies available under this Agreement, at
law and/or in equity. For purposes hereof, “Disability” shall mean if as a
result of Employee’s incapacity due to physical or mental illness (as determined
in good faith by a physician acceptable to the WWE), Employee shall have been
absent from full-time performance of his Duties with the WWE for ninety (90)
consecutive days during any twelve (12) month period.  




                        (c)            If, before the end of the Term, Employee
dies or becomes Disabled or if WWE terminates Employee’s employment other than
for Cause, then (i) the Employee’s base salary for the balance of the Term of
the Agreement will be paid; and (ii) the Promotion Shares and all other options
or restricted stock units previously granted to the Employee (collectively,
“Equity”) shall immediately vest.

                        (d)            If Employee’s employment has not
otherwise ended, all Equity will immediately vest at the end of the Term.

          7.          COVENANTS OF THE EMPLOYEE.  In order to induce the WWE to
enter into this Agreement, the Employee hereby agrees as follows:

                        (a)          Confidentiality.  The Employee acknowledges
that by reason of his relationship with and service to the WWE, the Employee has
had and will have access to confidential information relating to operations and
technology and know-how which have been developed by the WWE and its affiliates,
including, without limitation, film-related ideas, story boards and the like,
information and knowledge pertaining to wrestling productions and performances,
public relations and marketing, products and their design and manufacture,
methods of operation, sales and profit data, customer and supplier lists and
relationships between the WWE and its affiliates and its customers, suppliers
and others who have business dealings with it, other information not readily
available to the public, and plans for future developments relating thereto.  In
recognition of the foregoing, during the Term and at all times thereafter, the
Employee will maintain the confidentiality of all such information and other
matters of the WWE and its affiliates known to the Employee which are otherwise
not  in the public domain and will not disclose any such information to any
person outside the organization of the WWE, wherever located, except as required
by law or with the WWE Board of Directors’ prior written authorization and
consent.        

                        (b)            Records.  All papers, books and records
of every kind and description relating to the business and affairs of the WWE,
or any its affiliates, whether or not prepared by the Employee, other than
personal notes prepared by or at the direction of the Employee, shall be the
sole and exclusive property of the WWE, and the Employee shall surrender them to
the WWE at any time upon request by WWE.

                        (c)            Non-Competition.  The Employee hereby
agrees with the WWE that during the Term on a worldwide basis and for a period
of one year following the Term in the United States, (i) he shall not perform
services for or on behalf of any professional wrestling organization or entity
not affiliated with WWE; (ii) he shall not actively solicit any employee of the
WWE or any of its subsidiaries or affiliates to leave the employment thereof;
and (iii) he shall not induce or attempt to induce any customer, supplier,
licensee or other individual, corporation or other business organization having
a business relation with the WWE or its subsidiaries or affiliates to cease
doing business with the WWE or its subsidiaries or in any way interfere with the
relationship between any such customer, supplier, licensee or other person and
the WWE or its subsidiaries or affiliates.

                        (d)            Works. Employee hereby acknowledges that
all duties performed hereunder were specifically ordered or commissioned by the
WWE (“Work”); that the Work constitutes and shall constitute a
work-made-for-hire as defined in the United States Copyright Act of 1976; that
WWE is and shall be the author of said work-made-for-hire and the owner of all
rights in




and to the Work throughout the universe, in perpetuity and in all languages, for
all now known or hereafter existing uses, media and forms, including, without
limitation, the copyrights therein and thereto throughout the universe for the
initial term and any and all extensions and renewals thereof; and that the WWE
shall have the right to make such changes therein and such uses thereof as it
may deem necessary or desirable. “Works” shall include, but not be limited to
all material and information created by the Employee in the course of or as a
result of the Employee’s employment by the WWE which is fixed in a tangible
medium of expression, including, but not limited to, notes, drawings, memoranda,
correspondence, documents, records, notebooks, flow charts, computer programs
and source and object codes, regardless of the medium in which they are fixed. 
To the extent that the Work is not recognized as a work-made-for-hire, Employee
hereby assigns, transfers and conveys to the WWE, without reservation, all of
Employee’s right, title and interest throughout the universe in perpetuity in
the Work, including, without limitation, all rights of copyright and copyright
renewal in said Work or any part thereof.  The Employee will take whatever steps
and do whatever acts the WWE request, including, but not limited to, placement
of the WWE’s proper copyright notice on such Works to secure or aid in securing
copyright protection and will assist the WWE or its nominees in filing
applications to register claims of copyright in such works.  The Employee will
not reproduce, distribute, display publicly, or perform publicly, alone or in
combination with any data processing or network system, any Works of the WWE
without the written permission from the WWE.

                        (e)           Enforcement.  The Employee agrees and
warrants that the covenants contained herein are reasonable, that valid
consideration has been and will be received therefor and that the agreements set
forth herein are the result of arms-length negotiations between the parties
hereto.  The Employee recognizes that the provisions of this Paragraph 7 are
vitally important to the continuing welfare of the WWE, and its affiliates, and
that money damages constitute a totally inadequate remedy for any violation
thereof.  Accordingly, in the event of any such violation by the Employee, the
WWE, and its affiliates, in addition to any other remedies they may have, shall
have the right to institute and maintain a proceeding to compel specific
performance thereof or to issue an injunction restraining any action by the
Employee in violation of this Paragraph 7.

          8.          ASSIGNMENT:  This Agreement contemplates the personal
services of Employee and is not assignable by Employee.  WWE may assign this
Agreement in whole or in part, without limitation or restriction.

          9.          GOVERNING LAW; JURISDICTION:

                        (a)            Governing Law:  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Connecticut applicable to contracts entered into and to be fully performed
therein

                        (b)          Jurisdiction:  The parties hereto agree to
submit solely to the jurisdiction of the United States District Court located in
Bridgeport, Connecticut and the Judicial District Court of Stamford located in
Stamford, Connecticut.  The parties agree that service of process by mail shall
be effective service of same and such service shall have the same effect as
personal service with the State of Connecticut and result in personal
jurisdiction over the parties in the forum in the State of Connecticut.  The
provisions contained in this Paragraph shall survive the termination and/or
expiration of this Agreement.




          10.          NOTICES:  Any notices are to be sent by certified mail,
return receipt requested, federal express, or first class postal service and
addressed set forth above, and if to WWE to the attention of  Edward L. Kaufman,
Esq., Executive Vice President and General Counsel.

          11.          SEVERABILITY:  In the event that any provision or portion
of this Agreement shall be declared invalid or unenforceable for any reason by a
court of competent jurisdiction, such provision or portion shall be considered
separate and apart from the remainder of this Agreement, which shall remain in
full force and effect.

          12.          NAME AND LIKENESS: WWE and its licensees and/or assignees
shall have the exclusive and perpetual right, but not the obligation, to use and
license the use of Employee’s name, photograph, likeness and approved
biographical data (“Name and Likeness”) for the purpose of advertising,
marketing, promoting, publicizing and exploiting any matter related to the
Duties performed hereunder with Employee’s permission, which shall not be
unreasonably withheld.

          13.          INDEMNITY: 

                        (a)            Employee shall hold WWE, its parent,
subsidiary and affiliate companies and the directors, officers, employees,
licensees, successors, assigns and agents of the foregoing, harmless from and
against all claims, liabilities, damages, costs and attorneys’ fees arising from
any grossly negligent or intentional acts by Employee.

                        (b)            WWE shall hold Employee harmless from and
against all claims, liabilities, damages, costs and attorneys’ fees arising
solely from the performance of Employee’s Duties within the course and scope of
Employee’s employment hereunder.

          14.          REMEDIES:  The waiver by either party of any breach
hereof shall not be deemed a waiver of any prior or subsequent breach hereof. 
All remedies of either party shall be cumulative and the pursuit of one remedy
shall not be deemed a waiver of any other remedy.

          15.          INTEGRATION:  This Agreement contains the complete
understanding existing between the parties on the subjects covered and
supersedes any previous written or verbal understandings with respect thereto. 
This Agreement may not be amended except by a writing signed by authorized
representatives of Employee and  WWE.




          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

FRANK G. SERPE

 

WORLD WRESTLING ENTERTAINMENT, INC.

(“Employee”)

 

(“WWE”)

 

 

 

 

 

 

/s/ Frank G. Serpe

 

/s/ Michael Sileck

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Frank G. Serpe

 

Michael Sileck

 

 

Chief Operating Officer